internal_revenue_service number release date index number ------------------------- -------------------------- ------------------------ ------------------------------ ------------------------------------- in re letter_ruling request regarding success-based fees department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ---------------- telephone number ------------------ refer reply to cc ita b01 plr-120853-14 date july legend representative state taxpayer taxable_year date1 date2 date3 date4 date5 date6 target firm advisor dollar_figurex dear ------------ ------------------- ---------- ------------------------ ------ ------------------ -------------------------- -------------------------- ------------------------- --------------------------- --------------- --------- ------------------------------------- ---------------------- -------------- this letter responds to the date1 letter submitted by your representative representative on behalf of taxpayer requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make the election described in sec_4 of revproc_2011_29 i r c the letter notes that taxpayer failed to attach the statement described in sec_4 of revproc_2011_29 to its original federal_income_tax return for the taxable_year ending date2 plr-120853-14 facts taxpayer is a state corporation organized on date3 that is the operating parent of a consolidated_group on date4 taxpayer acquired percent of the stock of target taxpayer engaged firm to provide advisory services taxpayer paid firm a success- based fee in the amount of dollar_figurex for the taxable_year ending date2 taxpayer’s full-time tax department prepared the consolidated_return taxpayer engaged advisor to review the return before it was filed taxpayer filed the return timely on date5 on the return taxpayer deducted percent of the success-based_fee and capitalized the remaining percent of the success- based fee under sec_263 as if making the election under revproc_2011_29 taxpayer however omitted the election statement and advisor did not notice the omission in its review taxpayer learned of the omission in date6 before the internal_revenue_service could learn of the omission taxpayer now asks for additional time to make the election and argues that it reasonably relied on advisor and that advisor failed to identify the omission in its review law and analysis sec_263 of the internal_revenue_code provides generally that no deduction shall be allowed for any amount_paid for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized see sec_1_263_a_-5 503_us_79 397_us_572 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in paragraph a of this section is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer’s timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes in lieu of maintaining the documentation required in sec_1_263_a_-5 revproc_2011_29 offers a safe_harbor election for allocating success-based fees it states that the service will not challenge a taxpayer’s allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer plr-120853-14 treats of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the tax_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized taxpayer satisfied the first two requirements of revproc_2011_29 by deducting and capitalizing of the success-based_fee but it failed to attach the statement to the original federal_income_tax return as required in item three sec_301_9100-1 gives the service discretionary authority to grant a reasonable extension of time to make a regulatory election provided that the time for making such election is not expressly prescribed by statute sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or plr-120853-14 v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be deemed to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that professional was not competent to render advice on the election or was not aware of all of the relevant facts sec_301_9100-3 in this case the affidavits presented show that taxpayer acted reasonably and in good_faith having reasonably relied on advisor to ensure that the statement required by revproc_2011_29 would be attached to the taxable_year consolidated_return taxpayer completed the return as if it intended to make the election but merely failed to attach the required statement additionally taxpayer has requested relief before the omission has been discovered by the service under sec_301_9100-3 a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested the affidavits show that taxpayer was informed of the election and intended to make it but was not informed in all material respects of the required election furthermore taxpayer is not using hindsight in requesting relief because taxpayer completed its original return as if it intended to make the election and taxpayer has represented that no facts have changed since the original deadline of the taxable_year consolidated_return sec_301_9100-3 provides in part that the commissioner will grant an extension to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the plr-120853-14 aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or in any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year granting relief will not prejudice the interests of the government associated with the special rules for accounting_method regulatory elections the election provided by revproc_2011_29 for allocating success-based fees is granted on an automatic basis if all proper procedures including the attaching the mandatory statement are followed does not require a sec_481 adjustment is not an issue under consideration and does not provide a more favorable method_of_accounting if the election is made by a certain date or taxable_year conclusion based solely on the facts and representations submitted we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met therefore taxpayer is granted an extension of days from the date of this ruling to file its mandatory statement as required by section dollar_figure of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized plr-120853-14 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer properly included the correct costs as success- based fees subject_to the retroactive election or whether taxpayer’s transactions were within the scope of revproc_2011_29 moreover this ruling does not express or imply any opinion whether taxpayer’s acquisition is within the scope of revrul_90_95 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating area director sincerely lewis k brickates branch chief branch income_tax accounting cc
